Citation Nr: 0925429	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral vascular 
disease, right lower extremity.

3.  Entitlement to service connection for peripheral vascular 
disease, left lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

5.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.

6.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity.

7.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 Regional Office (RO) 
in St. Louis, Missouri rating decision, which denied the 
claims on appeal.

After the statement of the case (SOC) was issued, the Veteran 
submitted additional VA medical evidence.  This evidence was 
submitted without a waiver of RO jurisdiction.  
Notwithstanding, in light of the favorable decision with 
respect to the issue of entitlement to service connection for 
diabetes mellitus, Type II, the Board finds that a remand is 
not required for the RO to consider the newly submitted 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2008); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The issues of bilateral lower extremity peripheral vascular 
disease and bilateral upper and lower extremity peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's DD-214 and other personnel records 
establish he served in the Republic of Vietnam during his 
period of service from August 1969 to May 1972.

2.  The competent medical evidence of record establishes the 
Veteran has a current diagnosis of diabetes mellitus, Type 
II.


CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to the 
issue of entitlement to service connection for diabetes 
mellitus, Type II, the Board finds that any deficiencies in 
notice were not prejudicial to the Veteran.  



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
Certain diseases, to include diabetes mellitus, type II, may 
be presumed to have been incurred in service when manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  As there is no evidence or claim 
that the Veteran was diagnosed with diabetes mellitus, type 
II, within one year of service the above provision is not 
applicable. 
 
Alternatively, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).  Such diseases include, among others, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  38 C.F.R. § 3.309(e) (2008). 
 
The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a claimant is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on 
other grounds (Fed. Cir. Dec. 15, 2000).   In order to 
establish direct service connection for a disability, there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  Accordingly, the Board will 
consider service connection on a presumptive and direct 
basis.

The Veteran contends that he has diabetes mellitus, Type II 
as a result of in-service exposure to herbicides.  The 
Veteran's DD-214 reflects that his MOS was a Morse 
interceptor in the army and that he had twenty (20) months of 
overseas service, during his active duty from August 1969 to 
May 1972.  The awards received by the Veteran include the 
Vietnam Service Medal, Vietnam Campaign Medal, and the 
Vietnam Cross of Gallantry with Palm.  For these reasons, 
herbicide exposure, including Agent Orange, may be presumed.  

The crucial inquiry, therefore, is whether the Veteran has 
diabetes mellitus, type II, or any other disability related 
to herbicide exposure or any other incident of service.  The 
Board concludes it may be presumed he does. 
 
The Veteran's service treatment records reflect no 
complaints, treatment, or diagnoses of diabetes mellitus, 
Type II.  The Veteran does not allege his diabetes mellitus, 
Type II, began while in the service. 
 
After service, VA treatment records are silent as to a 
diagnosis of diabetes mellitus, Type II, until December 2006.  
A Diabetes Herbicide Presumption Physician's Statement, dated 
in December 2006, states the Veteran has a current diagnosis 
of diabetes mellitus, Type II, and that he had been receiving 
treatment at the Kansas City VAMC since July 2006 and that 
his diagnosis of diabetes predated his start of treatment in 
July 2006.  There is no medical evidence of record that the 
Veteran's diabetes mellitus, Type II, is attributable to some 
cause other than herbicide exposure.

Therefore, as in-service exposure to herbicides during the 
applicable presumptive period has been conceded and the 
Veteran has a current diagnosis of diabetes mellitus, Type 
II, the Board concludes the Veteran is entitled to a grant of 
service connection for his diabetes mellitus, Type II, on a 
presumptive basis.  38 C.F.R. § 3.309(e)


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to herbicide exposure, is granted.


REMAND

The Veteran is also seeking entitlement to service connection 
for bilateral lower extremity peripheral vascular disease and 
bilateral upper and lower extremity peripheral neuropathy, 
all claimed as secondary to the Veteran's service-connected 
diabetes mellitus, Type II.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims. 
 
The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the Veteran qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, a VA medical examination and opinion has not 
been obtained in connection with the Veteran's claims for 
service connection for his bilateral lower extremity 
peripheral vascular disease or his bilateral upper and lower 
extremity peripheral neuropathy.  The Board notes the claims 
file indicates multiple treatments in 2005 for bilateral 
lower extremity peripheral vascular disease, as well as 
bilateral upper and lower extremity peripheral neuropathy.  
Moreover, the Veteran claims current symptomatology as to 
those disorders.  The Board observes that the December 2006 
Diabetes Herbicide Presumption Physician's Statement, 
discussed above, notes that the Veteran has no current 
complications that are directly due to the diabetes mellitus, 
Type II; however, the Statement does not provide any basis or 
rationale for that conclusion.  

Given the above and because the evidence of record does not 
include a medical opinion based on a complete review of the 
Veteran's claims file that discusses the likelihood that the 
Veteran's bilateral peripheral vascular disease of the lower 
extremities and bilateral peripheral neuropathy of the upper 
and lower extremities, was caused or aggravated by the 
Veteran's service-connected diabetes mellitus, Type II, the 
Board concludes that a VA medical examination and opinion is 
needed in order to render a decision in this case.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination). 
 
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, the Board finds that all of the Veteran's VA 
treatment records dated after June 2005 should be obtained 
and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from the VAMCs in St. Louis, 
Missouri and Kansas City, Missouri from 
June 2005 to the present.  Any negative 
responses should be documented in the 
file and the Veteran must be provided 
with an opportunity to provide such 
medical records.  

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examinations 
for bilateral lower extremity peripheral 
vascular disease and bilateral upper and 
lower extremity peripheral neuropathy.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that (i.e., a probability of 50 percent 
or greater) the Veteran has bilateral 
lower extremity peripheral vascular 
disease or bilateral upper or lower 
extremity peripheral neuropathy that has 
been caused or aggravated by a service-
connected disability, particularly the 
Veteran's service- connected diabetes 
mellitus, Type II.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the above is complete, 
readjudicate the Veteran's claims.  If 
the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


